Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 1 of 21                     PageID #: 132




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  JASON SCUTT,                                           CIV. NO. 20-00333 JMS-WRP

                         Plaintiff,                      ORDER DISMISSING FIRST
                                                         AMENDED COMPLAINT, ECF
          vs.                                            NO. 8

  KELLI DORRIS; XIAYIN
  (GAOQUIANG) LIN; and CHARLENE
  CHEN,

                         Defendants.


       ORDER DISMISSING FIRST AMENDED COMPLAINT, ECF NO. 8

                                      I. INTRODUCTION

                 On October 2, 2020, pro se Plaintiff Jason Scutt (“Plaintiff”) filed a

   First Amended Complaint (“FAC”)1 against Defendants Kelli Dorris (“Dorris”),

   Xiayin (Gaoquiang) Lin (“Lin”), and Charlene Chen (“Chen”) (collectively,

   “Defendants”) alleging discrimination in violation of the Fair Housing Act

   (“FHA”), 42 U.S.C. § 3601, et seq. ECF No. 8. Based on the following, the court

   DISMISSES the FAC with leave to amend.




          1
            On September 10, 2020, the court granted Plaintiff’s Application to Proceed in forma
   pauperis, dismissed the original Complaint with leave to amend, and denied Plaintiff’s Request
   for Appointment of Counsel. ECF No. 7.
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 2 of 21              PageID #: 133




                                   II. BACKGROUND

   A.    Complaint

                Plaintiff’s original Complaint alleged an FHA claim against

   Defendants based on Plaintiff’s status as a “transgender/LGBTQIA+” and

   “disabled” person. ECF No. 1. Plaintiff sought relief in the form of an injunction

   preventing Defendants from evicting Plaintiff and damages of at least $100,000.

   Id. at PageID ## 6-7.

                On September 10, 2020, this court dismissed the Complaint for failure

   to state a claim (the “September 10 Order”). ECF No. 7. The September 10 Order

   explained that Plaintiff failed to “allege facts beyond the mere accusation of

   discrimination . . . [that] show[] a causal relationship between any specific

   Defendant’s conduct and Plaintiff’s status as a transgender/LGBTQIA+ and/or

   disabled person.” Id. at PageID # 74. That is, the Complaint:

                fail[ed] to allege any facts whatsoever showing that Lin
                and Chen’s conduct was because Plaintiff is
                transgender/LGBTQIA+ and/or disabled. In short, the
                Complaint fail[ed] to allege facts showing what role each
                Defendant ha[d] in connection with Plaintiff’s housing []
                and what exactly each Defendant did to prevent Plaintiff
                from exiting her apartment and/or otherwise discriminate
                against her in the use or enjoyment of her apartment.

   Id. at PageID # 75 (footnote omitted). In addition, the September 10 Order

   explained that “[i]f Dorris is not, in fact, Plaintiff’s landlord, Dorris may not be

                                              2
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 3 of 21                       PageID #: 134




   liable under the FHA. Id. n.4 (citing Hoostein v. Mental Health Ass’n (MHA), Inc.,

   98 F. Supp. 3d 293, 297-98 (D. Mass. 2015) (holding that “Plaintiffs lack a cause

   of action under [§§ 3604 & 3617] of the FHA against . . . tenants . . . and any other

   individuals or entities who do not actually own [the relevant property]”).

                  Because Plaintiff had subsequently moved out of the apartment, the

   court explained that her claim for injunctive relief was moot. Id. at PageID ## 75-

   76. Plaintiff was granted leave to amend to allege, if possible, “factual allegations

   sufficient to state a plausible FHA discrimination claim for damages.” Id. at

   PageID # 76. The court instructed Plaintiff that if she chose to amend, she must, in

   part, “explain, in clear and concise allegations, what each defendant did (or failed

   to do) and how those specific facts create a plausible claim for relief in reference to

   a specific cause of action.” Id. The court further explained that an amended

   complaint “may not incorporate any part of the original Complaint.” Id. at PageID

   # 77.

   B.      FAC2

                  Plaintiff then filed a four-page amended complaint to which she

   attached a 42-page Exhibit A, comprised of various documents that both support


           2
             For purposes of screening, facts alleged in the FAC are accepted as true and construed
   in the light most favorable to Plaintiff. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir.
   2014).

                                                   3
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 4 of 21              PageID #: 135




   and supplement the amended complaint. ECF Nos. 8, 8-1. For screening

   purposes, the court construes these documents together as the FAC. The FAC is

   rather confusing and includes many irrelevant allegations. Nevertheless, as best

   the court discerns, the FAC alleges that Lin and Chen were Plaintiff’s landlords

   and Dorris was another tenant in the building where Plaintiff lived. See ECF No. 8

   at PageID # 83 (alleging that “[l]andlords employed Dorris” to post Notice to

   Vacate on Plaintiff’s door); Ex. A, ECF No. 8-1 at PageID # 98 (notice identifying

   Lin and Chen as “Landlords”), id. at PageID # 99 (note signed by Dorris at

   “landlord’s request”); id. at PageID # 102 (email describing Dorris as Plaintiff’s

   “abusive neighbor downstairs”); but see id. at PageID ## 103, 110 (emails

   referring to Dorris as Plaintiff’s landlord); id. at PageID # 118 (email stating that

   Dorris “may or may not be the landlord”).

                On or around July 1, 2020, Plaintiff applied in state court for a

   temporary restraining order (“TRO”) against Dorris, claiming in part that Dorris

   would not “allow[] [Plaintiff] to leave the common area exit,” and had “behaved

   violently,” causing Plaintiff to be afraid. Id. at PageID # 129. The FAC alleges

   that Dorris then “used the [TRO] to block the exit with her body and vehicle

   thereby requiring Plaintiff to walk within 10 feet of her just to leave the building.”

   ECF No. 8 at PageID # 83. As Plaintiff explained in emails dated July 23, 2020,

   Plaintiff “can exit physically, but it would be in violation of the terms of [the]
                                              4
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 5 of 21                   PageID #: 136




   restraining order;” that is, Plaintiff “[c]an’t physically leave via the only legal exit

   to [her] apartment, without ‘approaching [Dorris]’ or otherwise violating the court

   restraining order, and [Dorris] has made it clear that [Plaintiff does] NOT have her

   permission at any time to use the common exit, nor to enter thereafter.” ECF No.

   8-1 at PageID ## 112, 115. By note also dated July 23, 2020, at “landlord’s

   request,” Dorris granted Plaintiff permission to “exit the unit, includ[ing] the

   common area, Garage and drive way . . . from 07/24/2020-09/06/2020.” Id. at

   PageID # 99. Dorris’ note permits Plaintiff only to exit the building and states that

   if Plaintiff uses the exit for others, Dorris’ permission will end and she will

   “exercise [her] legal rights.” Id.

                 The FAC alleges that around this time, Dorris “began to [make] . . .

   anti-Semitic statements.” ECF No. 8 at PageID # 83. In an email dated July 19,

   2020, Plaintiff states that Dorris “uses the word ‘kike’3 frequently in

   conversation.” ECF No. 8-1 at PageID # 103. And although Plaintiff does not

   specify whether she is Jewish, the FAC also alleges that in December 2019,

   Plaintiff received noise complaints while “listening to Hannukah music.” ECF No.

   8 at PageID # 84.



          3
           Kike is “used as an insulting and contemptuous term for a Jewish person.” Merrian-
   Webster online dictionary, https://www.merriam-webster.com/dictionary/kike (last visited
   December 14, 2020).

                                                 5
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 6 of 21            PageID #: 137




                The FAC alleges that “acting as agent and on behalf of the building’s

   owner,” Dorris enforced “cleanliness in the common area,” “noise complaints,”

   and served and signed for mail belonging to the owner and tenants. Id. at PageID

   # 83.

                The FAC alleges that “Plaintiff’s trans/LGBT status would have been

   known . . . by her dress, appearance and shared laundry facilities where clothing

   belonging to the building’s tenants is commonly in view of the other tenants.” Id.

   at PageID # 84. Plaintiff “witnessed Dorris and other[s] . . . walk by and observe

   [Plaintiff] doing laundry in the common area” where they “must have reasonably

   seen or been aware of clothing and underwear contrary to typical ‘Male’ gender

   expectations.” Id.

                The FAC further alleges that “Landlords employed [Dorris] to” post a

   Notice to Vacate on Plaintiff’s front door. Id. at PageID # 83. The Notice to

   Vacate from Lin and Chen, dated July 24, 2020, gave Plaintiff “45 days,” or until

   “September 6th, 2020,” to move out, stated that Plaintiff’s failure to do so would

   “force [Lin and Chen] to exercise [their] legal rights,” and waived fines or

   penalties if Plaintiff chose to move out sooner. ECF No. 8-1 at PageID # 98. That

   same day, Chen sent a copy of the Notice and Dorris’ note (regarding permission

   to exit the unit) to Plaintiff via email. Id. at PageID # 124. In her email message,

   Chen stated that she would also send copies of these documents to Plaintiff via text
                                             6
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 7 of 21              PageID #: 138




   and by delivery. Id. After receiving the Notice to Vacate, Plaintiff allegedly

   experienced unspecified “intensified Civil harassment,” resulting in “an actual

   deadline to leave of more like three days.” ECF No. 8 at PageID # 84.

                The FAC alleges that Defendants’ “harassment and eviction” of

   Plaintiff “were a direct result of [Defendants’] beliefs or opinions of both non-

   Christian and/or trans/LGBT” people. Id. at PageID # 85 (internal quotation marks

   omitted). That is, Plaintiff claims that in violation of the FHA, Defendants took

   “unreasonable actions . . . to remove a tenant based on objections to her LGBT

   status and . . . religious beliefs.” Id. Plaintiff seeks damages of $300,000 “to

   relocate and for emotional pain and physical stress caused as a direct result of the

   discrimination.” Id. at PageID # 86.

                            III. STANDARDS OF REVIEW

                The court must subject each civil action commenced pursuant to 28

   U.S.C. § 1915(a) to mandatory screening and order the dismissal of any complaint

   that is “frivolous or malicious; . . . fails to state a claim upon which relief may be

   granted; or . . . seeks monetary relief from a defendant immune from such relief.”

   28 U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

   2000) (en banc) (stating that 28 U.S.C. § 1915(e) “not only permits but requires”

   the court to dismiss sua sponte an in forma pauperis complaint that fails to state a


                                              7
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 8 of 21             PageID #: 139




   claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (holding

   that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”).

                To state a claim, a pleading must contain a “short and plain statement

   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

   In considering whether a complaint fails to state a claim, the court must set

   conclusory factual allegations aside, accept non-conclusory factual allegations as

   true, and determine whether these allegations state a plausible claim for relief.

   Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009) (citing Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d

   1061, 1065 (9th Cir. 2008). A complaint that lacks a cognizable legal theory or

   alleges insufficient facts under a cognizable legal theory fails to state a claim. See

   UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th

   Cir. 2013) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

   1990)).

                A district court may dismiss a complaint for failure to comply with

   Rule 8 where it fails to provide the defendant fair notice of the wrongs allegedly

   committed. See McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th Cir. 1996)

   (affirming dismissal of complaint where “one cannot determine from the complaint

   who is being sued, for what relief, and on what theory, with enough detail to guide

   discovery”). Rule 8 requires more than “the-defendant-unlawfully-harmed-me
                                              8
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 9 of 21               PageID #: 140




   accusation[s]” and “[a] pleading that offers labels and conclusions or a formulaic

   recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

   (citations and internal quotation signals omitted). “Nor does a complaint suffice if

   it tenders naked assertions devoid of further factual enhancement.” Id. (citations,

   internal quotation signals, and alterations omitted).

                Plaintiff is appearing pro se; consequently, the court liberally

   construes the Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

   (explaining that “a pro se complaint, however inartfully pleaded, must be held to

   less stringent standards than formal pleadings drafted by lawyers”) (citations and

   internal quotation signals omitted); Eldridge v. Block, 832 F.2d 1132, 1137 (9th

   Cir. 1987) (per curiam). The court also recognizes that “[u]nless it is absolutely

   clear that no amendment can cure the defect . . . a pro se litigant is entitled to

   notice of the complaint’s deficiencies and an opportunity to amend prior to

   dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

   1995); see also Crowley v. Bannister, 734 F.3d 967, 977-78 (9th Cir. 2013).

                                    IV. DISCUSSION

   A.    FHA Legal Standard

                The FHA, in part, makes it unlawful for property owners and

   landlords to: (1) refuse to rent or otherwise deny “a dwelling to any person because


                                              9
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 10 of 21                     PageID #:
                                    141



 of . . . religion [or] sex,” 42 U.S.C. § 3604(a); (2) “discriminate against any person

 in the terms, conditions, or privileges of . . . rental of a dwelling, or in the provision

 of services or facilities in connection therewith, because of . . . religion [or] sex,”

 id. § 3604(b); and (3) “coerce, intimidate, threaten, or interfere with [a tenant’s]

 exercise or enjoyment of . . . any right granted or protected by [§ 3604],” id.

 § 3617. Regulations interpreting the FHA, promulgated by the Secretary of

 Housing and Urban Development (“HUD”), 4 provide that “evicting tenants” and

 “[s]ubjecting a [tenant] to harassment . . . that causes the person to vacate a

 dwelling” “because of [the tenant’s] . . . religion [or] sex” are prohibited actions

 under § 3604(a). 24 C.F.R. § 100.60(b). HUD regulations further provide that

 actions prohibited by § 3604(b) include, but are not limited to, “[l]imiting the use

 of privileges, services or facilities associated with a dwelling” and “[s]ubjecting a

 [tenant] to harassment . . . that has the effect of . . . denying or limiting services or

 facilities in connection with the . . . rental of a dwelling” “because of . . . religion

 [or] sex.” Id. at § 100.65(b).

 ///

 ///

        4
          Courts review HUD regulations interpreting the FHA with deference. See Meyer v.
 Holley, 537 U.S. 280, 287-88 (2003); Harris v. Itzhaki, 183 F.3d 1043, 1051-52 (9th Cir. 1999)
 (citing Chevron USA, Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844
 (1984)).

                                               10
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 11 of 21               PageID #:
                                    142



 B.    Application of Legal Standard

                The FAC fails to allege sufficient facts to state a claim for violation of

 the FHA. Plaintiff again alleges only conclusory allegations—without facts—

 regarding her subjective belief that Lin and Chen evicted Plaintiff because of

 Plaintiff’s religion and/or status as a “transgender/LGBT” person. In addition, the

 FAC fails to allege facts showing that Lin and Chen are vicariously liable for

 Dorris’ conduct and/or that Dorris is herself subject to liablity under the FHA. The

 court addresses these points in turn.

       1.       Lin and Chen

                a.     Discriminatory intent

                Courts apply the Title VII discrimination analysis to evaluate FHA

 discrimination claims. See Budnick v. Town of Carefree, 518 F.3d 1109, 1113-14

 (9th Cir. 2008). Thus, FHA claims can be established “under a theory of disparate

 treatment or disparate impact.”5 Id. at 1114 (citations omitted). To state a claim

 for disparate treatment in violation of the FHA, Plaintiff must allege that (1) her

 rights are protected under the FHA; and (2) she suffered a distinct and palpable

 injury as a result of the defendant’s discriminatory conduct. See Harris, 183 F.3d

 at 1051. Discriminatory intent or motive is a necessary element of an FHA


       5
           The FAC does not allege disparate impact.

                                                11
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 12 of 21                      PageID #:
                                    143



 disparate treatment claim. Wood v. City of San Diego, 678 F.3d 1075, 1081 (9th

 Cir. 2012). Thus, Plaintiff must allege facts plausibly demonstrating that she was

 subjected to explicit differential or discriminatory treatment because of her religion

 and/or transgender/LGBT status.6 See Manning v. Westland Vill. Square

 Apartments, 2019 WL 3254787, at *2 (D. Nev. July 19, 2019); Owen v. City of

 Hemet, 2020 WL 5093086, at *9 (C.D. Cal. June 22, 2020); cf. Hunt v. AIMCO

 Props. L.P., 814 F.3d 1213, 1222 (11th Cir. 2016) (“[A] complaint [alleging FHA

 discrimination based on disability] must allege that the adverse action was taken

 because of a disability and state the facts on which the plaintiff relies to support

 that claim.”).

               Here, the FAC alleges that Lin and Chen issued the Notice to Vacate,

 directed Dorris to attach a copy of the Notice to Plaintiff’s door, and directed

 Dorris to provide written permission for Plaintiff to exit through and use the

 building’s common areas. It further alleges that Chen sent Plaintiff copies of both

 the Notice and Dorris’ note by email and text. But the FAC alleges no facts




        6
          For purposes of this screening order, the court assumes, without deciding, that the
 FHA’s prohibition against discrimination based on “sex” includes discrimination against a
 person for being transgender and/or LGBT. See Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1741
 (2020) (“[I]t is impossible to discriminate against a person for being homosexual or transgender
 without discriminating against that individual based on sex.”).

                                                12
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 13 of 21              PageID #:
                                    144



 suggesting that Lin and Chen issued the Notice to Vacate or engaged in any other

 action “because of” Plaintiff’s religion or transgender/LGBT status.

              The FAC does not allege that Lin or Chen knew that Plaintiff is

 transgender/LGBT or of Plaintiff’s religion. But even if Lin and Chen knew these

 details about Plaintiff, the FAC fails to allege any facts showing that such facts

 were related in any way to their decision to issue the Notice to Vacate. At most,

 the FAC alleges that Lin’s and Chen’s “beliefs or opinions of both non-Christian

 and/or trans/LGBT” individuals were expressed “via the disparaging statements

 made [by] . . . Mrs. Lin, [Dorris], etc.” and by posting ads “to fill the vacant unit

 for rent; apparently in efforts to find a more ideal tenant with more aligned beliefs

 [or] values[.]” ECF No. 8 at PageID # 85 (internal quotation marks omitted). But

 the FAC does not allege what Lin said that was disparaging or when she made such

 statement(s). Nor does the FAC allege any facts suggesting that Lin or Chen desire

 a tenant with particular beliefs or values.

              In short, the FAC fails to allege any facts plausibly suggesting

 purposeful discrimination by Lin and/or Chen on account of Plaintiff’s religion

 ///

 ///

 ///

 ///
                                            13
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 14 of 21                       PageID #:
                                    145



 and/or transgender/LGBT status. Thus, the FAC fails to state an FHA claim

 against Lin and Chen based on their conduct. 7

                b.     Agency

                The FAC alleges that Dorris acted as Lin and Chen’s agent by

 “carr[ying] out . . . various tasks . . . for Owner.” ECF No. 8 at PageID # 83.

 Property owners may be held liable for the unlawful conduct of the owners’ agents

 or employees in the scope of their authority or employment. See 24 C.F.R.

 § 100.7; 8 Meyer, 537 U.S. at 285-86 (recognizing that the FHA provides for

 vicarious liability); Bischoff v. Brittain, 183 F. Supp. 3d 1080, 1092 (E.D. Cal.




        7
           The Ninth Circuit has not yet addressed whether a claim for hostile housing
 environment against a landlord or property owner based on discriminatory conduct of one tenant
 against another tenant is actionable under 42 U.S.C. § 3617. Other courts have recognized such
 a claim where a plaintiff plausibly alleges harassment that was sufficiently severe and pervasive
 as to interfere with or deprive the plaintiff of the use or enjoyment of her home and where the
 landlord or property owner knew or should have known of the harassment but failed to take
 appropriate action. See Hicks v. Makaha Valley Plantation Homeowners Ass’n, 2015 WL
 4041531, at *11 (D. Haw. June 30, 2015) (collecting cases).
         But even assuming such a claim is actionable under the FHA, the FAC fails to allege that
 Plaintiff complained to Lin or Chen about harassment by Dorris or any other tenant, or that Lin
 and Chen failed to take appropriate action. To the contrary, the FAC alleges that after Plaintiff
 applied for a TRO, the “[s]tate court recommended to notify landlords about harassment by
 Dorris,” ECF No. 8 at PageID # 83, and that shortly thereafter, Dorris wrote a note at “landlord’s
 request” granting Plaintiff permission to exit through the common area and use the garage and
 drive way,” ECF No. 8-1 at PageID # 99.
        8
         Section 100.7(b) provides that “[a] person is vicariously liable for a discriminatory
 housing practice by the person’s agent or employee, regardless of whether the person knew or
 should have known of the conduct that resulted in a discriminatory housing practice, consistent
 with agency law.”
                                                14
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 15 of 21               PageID #:
                                    146



 2016) (“Where a property manager violates [the FHA], the property owner is

 vicariously liable for those violations.”) (citing Meyer, 537 U.S. at 285).

              Whether an agency relationship exists for purposes of the FHA is

 determined under federal law, which looks to traditional agency principles and

 HUD regulations. See, e.g., Holley v. Crank, 400 F.3d 667, 673 (9th Cir. 2005);

 Harris, 183 F.3d at 1054. The question of agency is for the jury to determine.

 Harris, 183 F.3d at 1054 (citation omitted). Thus, at this screening stage, the court

 determines only whether the FAC alleges facts from which a jury could find the

 existence of an agency relationship. See Dantzler v. Harrison, 2018 WL 3198453,

 at *4 (C.D. Cal. June 25, 2018) (citations omitted).

              The essential characteristics of an agency relationship include:

 (1) “[a]n agent . . . holds a power to alter the legal relations between the principal

 and third persons;” (2) “[a]n agent is a fiduciary with respect to matters within the

 scope of [her] agency;” and (3) “[a] principal has the right to control the conduct of

 the agent with respect to matters entrusted to [her].” Restatement (Second) of

 Agency §§ 12, 13, 14 (Oct. 2020 Update). And HUD regulations define an agent

 for purposes of the FHA as “any person authorized to perform an action on behalf

 of another person regarding any matter related to the . . . rental of dwellings,

 including offers, solicitations or contracts and the administration of matters

 regarding such offers, solicitations or contract of any residential real estate-related
                                            15
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 16 of 21                      PageID #:
                                    147



 transactions.” 24 C.F.R. § 100.20. Factual allegations have been found sufficient

 to support an agency relationship where it was alleged, for example, that a tenant

 “collect[ed] rent checks and show[ed] vacant units to prospective tenants,” Harris,

 183 F.3d at 1054; and where a tenant was granted authority by the owner to change

 the locks, thereby altering a co-tenant’s entry rights, see Dantzler, 2018 WL

 3198453, at *4.

                Here, the FAC alleges that “Landlord employed[9] [Dorris] to attach

 [the Notice to Vacate] to Plaintiff’s front door.” ECF No. 8 at PageID # 83. The

 FAC further alleges that Dorris enforced “cleanliness in the common area,” served

 and signed for mail addressed to the owner and other tenants, and made complaints

 to other tenants regarding noise and the cleanliness of their window screens. Id.

 But the FAC alleges “no facts as to the relationship” between Lin or Chen and

 Dorris “other than the fact that [Dorris] is also a tenant on the premises.” White v.

 Peek, 2019 WL 265145, at *3 (S.D. Cal. Jan. 18, 2019) (dismissing complaint in

 part for failure to allege facts showing agency relationship and actions owner took

 to ratify tenant’s discriminatory conduct). Nor does the FAC allege facts showing

 that Dorris had the “power to alter the legal relationship” between Plaintiff and Lin


        9
          Without more, even viewed in a light most favorable to Plaintiff, the FAC does not
 suggest that Dorris was a paid employee of Lin and Chen. Rather, this allegation suggests that
 Chen delivered the Notice to Plaintiff through Dorris, who posted it on Plaintiff’s front door.

                                                16
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 17 of 21              PageID #:
                                    148



 or Chen—Plaintiff does not allege that Dorris had authority to impose

 consequences for any alleged cleanliness or noise violations, had decision-making

 power with respect to Plaintiff’s right to live in the building, participated in the

 fiscal management of the building, or performed any action related to any real

 estate-related transactions on behalf of Lin and Chen. See Restatement (Second) of

 Agency §§ 12, 13, 14. In short, the FAC fails to allege facts to support a plausible

 finding that Dorris acted as agent for Lin and Chen. Thus, the FAC fails to state an

 FHA claim against Lin and Chen based on a theory of vicarious liability.

       2.     Dorris

              Further, the FAC fails to allege facts showing that Dorris qualifies as

 an individual subject to liability under the FHA. Generally, tenants who do not

 own the subject property are not liable under the FHA. See, e.g., Hoostein v.

 Mental Health Ass’n (MHA), Inc., 98 F. Supp. 3d 293, 298 (D. Mass. 2015)

 (holding that “Plaintiffs lack a cause of action under [§§ 3604 & 3617] of the FHA

 against . . . tenants . . . who do not actually own [the relevant property]”). The

 FAC concedes that Dorris was a co-tenant and does not own the apartment

 building. See ECF No. 8 at PageID # 83 (alleging that Dorris acted “on behalf of

 the building’s owner”); ECF No. 8-1 at PageID # 102 (describing Dorris as

 Plaintiff’s “neighbor downstairs”).


                                            17
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 18 of 21               PageID #:
                                    149



              And although agents or employees of a property owner may be liable

 for their own unlawful conduct under the FHA, see Meyer, 537 U.S. at 285; Dillon

 v. AFBIC Dev. Corp., 597 F.2d 556, 562 (5th Cir. 1979); Hintz v. Chase, 2017 WL

 3421979, at *3 (N.D. Cal. Aug 9, 2017); cf. Kooman for Est. of Romig v. Boulder

 Bluff Condominiums, Units 73-123, 125-146, Inc., 2020 WL 616352, at *8 (W.D.

 Mich. Feb. 10, 2020) (recognizing that agents who engage in purely ministerial

 functions or act merely as conduits between owner and individual alleging

 discrimination against owner are not liable under the FHA), as discussed above,

 the FAC fails to allege sufficient facts showing that Dorris was an agent of Lin and

 Chen under federal law.

              Thus, for the same reasons that the FAC fails to state a claim for

 vicarious liability, Plaintiff fails to state an FHA claim against Dorris as an agent.

 C.    Leave to Amend

              Nevertheless, the court cannot say it would be impossible for Plaintiff

 to allege facts to support her claims; thus, the court will give Plaintiff a final

 opportunity to state a claim. See, e.g., Lopez v. Smith, 203 F.3d 1122, 1130 (9th

 Cir. 2000) (“Leave to amend should be granted if it appears at all possible that the

 [pro se] plaintiff can correct the defect.”) (citations and internal quotation marks

 omitted). Plaintiff is GRANTED leave to amend by January 8, 2021 to allege, if


                                            18
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 19 of 21              PageID #:
                                    150



 possible, a plausible FHA discrimination claim for damages. If Plaintiff chooses to

 file an amended complaint, she must (1) allege the basis of this court’s jurisdiction,

 (2) state each claim she is making—that is, which FHA provision(s) she alleges a

 defendant violated, (3) name the defendant against whom she asserts a claim,

 (4) allege exactly what that defendant did or did not do, (5) allege what specific

 injury she suffered because of that defendant’s conduct, and (6) state what specific

 relief she seeks. Plaintiff must repeat this process for each person or entity that she

 names as a defendant. In other words, Plaintiff should explain, in clear and concise

 allegations, what each defendant did (or failed to do) and how those specific facts

 create a plausible claim for relief in reference to a specific cause of action. In

 addition, Plaintiff must comply with the Federal Rules of Civil Procedure and the

 Local Rules for the United States District Court for the District of Hawaii.

              An amended complaint generally supersedes a prior complaint and

 must be complete in itself without reference to the prior pleading. King v. Atiyeh,

 814 F.2d 565, 567 (9th Cir. 1987), overruled in part by Lacey v. Maricopa Cty.,

 693 F.3d 896 (9th Cir. 2012) (en banc). Claims dismissed without prejudice that

 are not realleged in an amended complaint may be deemed voluntarily

 dismissed. See Lacey, 693 F.3d at 928 (stating that claims dismissed with

 prejudice need not be repled in an amended complaint to preserve them for appeal,


                                           19
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 20 of 21             PageID #:
                                    151



 but claims that are voluntarily dismissed are considered waived if they are not

 repled).

              The amended complaint must state that it is the “Second Amended

 Complaint,” and it may not incorporate any part of the original Complaint by

 reference, but rather, any specific allegations must be retyped or rewritten in their

 entirety. Plaintiff may include only one claim per count. Any cause of action that

 is not raised in the Second Amended Complaint is waived. See id. Failure to file

 an amended complaint by January 8, 2021 will result in automatic dismissal of this

 action.

                                 V. CONCLUSION

              Based on the foregoing, the FAC is DISMISSED pursuant to 28

 U.S.C. § 1915(e)(2) for failure to state a claim. Plaintiff is GRANTED leave to

 file an amended complaint to attempt to cure the deficiencies of her FHA damages

 claims identified above, on or before January 8, 2021. Plaintiff may not amend to

 add new Defendants or new claims. Failure to file a Second Amended Complaint

 ///

 ///

 ///

 ///


                                           20
Case 1:20-cv-00333-JMS-WRP Document 10 Filed 12/14/20 Page 21 of 21                   PageID #:
                                    152



 by January 8, 2021 will result in automatic dismissal of this action for failure to

 prosecute and failure to comply with a court order.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, December 14, 2020.




                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




 Scutt v. Dorris, et al., Civ. No. 20-00333 JMS-WRP, Order Dismissing First Amended
 Complaint, ECF No. 8




                                             21
